DETAILED ACTION
This communication is in response to the after final amendment filed 8/10/22 in which claim 1 was amended. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/22 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments have been fully considered. However, Matichuk is now remapped in combination with Thomas to teach the argued limitations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of redacting a document according to an appropriate redaction policy. The courts consider a mental processing (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, “methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’” 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)).
The limitations, including the steps of receiving an instruction to retrieve a document, creating a logical page to recreate the document, determining a document class, applying a multi-layer access-privileged redaction policy specifying a particular field to be hidden to the document based on the document class, determining the identity of the user retrieving the document, determining a role of the user, determining whether the role is permitted to view the content of the particular field based on the redaction policy, and displaying a redacted or unredacted view of the logical page depending on the determined permission to the view the content, define a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components (i.e., document repository, computing server, computer memory, processor, view server, client computing device, graphical user interface). For example, but for the generic recitation of “document repository,” the step of receiving an instruction to retrieve a document encompasses a verbal or mental instruction to a user to obtain a physical copy of a document. Similarly, but for the generic recitation of “computer memory,” the step of creating a logical page to recreate the stored document encompasses removing or viewing a particular page of the document. Further, but for the recitation of “document repository,” “processor of the computing server,” the step of determining a document class encompasses the user making a mental judgement that the document is of a certain type. Even further, but for the generic recitation of “computer memory” and “view server,” the step of applying the multi-layer access-privileged redaction policy and displaying the redacted document encompasses physically editing the document page to hide certain portions. If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The recitation of generic computer components in the performance of the various steps are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. The recitation of separate servers for storing and applying redaction policies does not impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The steps of the claimed invention may be performed just as well by a single server performing both functions as by two servers. Description such as the “redaction policy being applied in microseconds and the redaction policy being a sophisticated multi-layer redaction policy” also do not impose any meaningful limits on the exception and may be broadly interpreted to describe the functioning of generic computer components. Similarly, recitation of generic terms such as “regular expression,” “pattern matching,” terms describing the location of the document repository as being either “internal” or “external” to an organization, file format that is capable of being converted into a PDF format, merely recite instructions to apply the exception. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The addition of computer components or the mere recitation of a computing and view server does not amount to an inventive concept because such elements and their combination does not provide a technical improvement in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the redaction policy being applied in microseconds and the redaction policy being a sophisticated multi-layer policy.” This limitation is indefinite because it does not specify the number of microseconds to apply the policy such as to indicate the metes or bounds of the claim to one of ordinary skill in the art. In addition, the limitation recites that the policy is a sophisticated policy but does not provide any objective indicia of the meaning of “sophisticated,” thus rendering the term open to subjective interpretation. Claims 9 and 15 are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 5-9, 12-15, and 17-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Matichuk (US 2007/0094594 A1; published Apr. 26, 2007) in view of Thomas (US 2009/0025063 A1; published Jan. 22, 2009).

Regarding claim 1, Matichuk discloses [a] system for redacting at least one asset field from at least one document stored in a document repository, the system comprising: (a particular field in a document to be redacted, see paragraph 19, FIG. 8)
an application server for processing a plurality of documents, the application server further comprising: (see figure 20, paragraph 50 (the documents are obtained from multiple sites 74))
a plurality of repository interfaces, each of the plurality of repository interfaces connecting to a different document repository storing a plurality of documents, wherein the application server is configured to: (see figure 20, each site 74 connects to the Internet 71 via a different interface; source of electronic documents to be redacted can comprise an electronic database accessible over a network, paragraph 59)
receive an instruction to retrieve a document stored in a document repository of the plurality of document repositories; (see figure 20, paragraph 50, the documents from the multiple sites are connected to the web document recorder 70; see also paragraph 59 (redaction engine accesses documents to be redacted from an electronic database accessible over a network))
create a logical page in computer memory to recreate the document stored in the document repository; (see paragraph 65 (an electronic document pre-processor converts the electronic document to a common electronic format); see also, paragraph 47)
determine a document class associated with the document stored in the document repository; (see paragraphs 65 (the pre-processor identifies which electronic format a particular electronic document is recorded in), 59 (redacting a document in accordance with redaction rules comprises identifying the electronic documents by type))
a view server storing a plurality of redaction policies, the view server located between the application server and an application client computing device, (see figures 18, 20, paragraphs 48, 50 (the web document recorder can be connected to as a server for a web site and forms a link to the document via the Internet, but with the redaction engine running in the recorder which applies the rule set as needed when the documents are viewed on the web site supported by the web document recorder) 
wherein the view server is configured to: based on the associated document class, apply at least one redaction policy to the document in the logical page in computer memory, the redaction policy being stored and executed from the view server resulting in the redaction policy being applied in microseconds and the redaction policy being a sophisticated multi-layer redaction policy, (see figures 18, 20, paragraphs 48, 50 (the web document recorder includes the redaction engine which applies the rule set to redact the documents), 59 (redacting the electronic documents in accordance with the redaction rules comprises identifying the electronic documents by document type; selecting redaction rules to be applied to the electronic documents in dependence on the identified document type; and redacting the electronic documents in accordance with the selected redaction rules)).
Matichuk does not specifically disclose the sophisticated multi-layer redaction policy including multi-layer access privilege that are defined to persons or categories of persons that have permission to view certain unredacted content in the document. However, Thomas teaches a computing environment for accessing redacted content including a server that performs a role calculation in order to determine whether the user is allowed to view restricted content after the user has authenticated to a single-sign on infrastructure in which the components of a redacted viewing program are federated. See paragraphs 51-52. Based then on the user’s known privileges, all of the redactions that the user is entitled to see are unlocked. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matichuk to incorporate the teachings of Thomas to selectively apply redaction rules to the electronic documents based on a user’s viewing privileges. Doing so would enable just-in-time calculations of user entitlements to view documents rather than a single-level or two-level classifications of access. See Thomas, paragraphs 2-5.
Matichuk further discloses the application client computing device in communication with the application server and the view server, the application client computing device configured to be utilized by a user to view a displayed redacted logical page on a graphical user interface of the application client computing device (see figures 18, 20, paragraphs 48, 50 (the redacted document is made available for viewing on the web site supported by the web document recorder)).

Regarding claim 2, Matichuk, in view of Thomas, discloses the invention of claim 1 as discussed above. Matichuk further discloses wherein the redaction policy specifies that a particular field of a document is to be hidden from view (a field in a document shown in FIG. 1 is to be redacted, see paragraph 19, FIG. 8).

Regarding claim 5, Matichuk, in view of Thomas, discloses the invention of claim 1 as discussed above. Matichuk further discloses wherein the document repository is internal to an organization (case files of law enforcement agencies, paragraph 6).

Regarding claim 6, Matichuk, in view of Thomas, discloses the invention of claim 1 as discussed above. Matichuk further discloses wherein the document repository is external to an organization (case files, arrest reports, subpoenaed documents may be shared between agencies and would need to be redacted appropriately, see paragraph 6).

Regarding claim 7, Matichuk, in view of Thomas, discloses the invention of claim 1 as discussed above. Matichuk further discloses wherein the document stored in the document repository is in a file format that is capable of being converted into a .pdf file format (see paragraph 47).

Regarding claim 8, Matichuk, in view of Thomas, discloses the invention of claim 1 as discussed above. Matichuk further discloses wherein the document stored in the document repository is in at least one of the following file formats: .bmp, .img, .png, .doc, .txt, .rtf, .xls, and .ppt (see paragraph 47).

Regarding claim 9, Matichuk discloses [a] method for redacting at least one asset field from at least one document stored in a document repository, the method comprising: (a particular field in a document to be redacted, see paragraph 19, FIG. 8)
receiving, at a processor of a computing server, an instruction to retrieve a document stored in a document repository; (see figure 20, paragraph 50, the documents from the multiple sites are connected to the web document recorder 70; see also paragraph 59 (redaction engine accesses documents to be redacted from an electronic database accessible over a network))
creating a logical page in computer memory to recreate the document stored in the document repository, by the processor of the computing server; (see paragraph 65 (an electronic document pre-processor converts the electronic document to a common electronic format); see also, paragraph 47)
determining a document class associated with the document stored in the document repository, by the processor of the computing server; (see paragraphs 65 (the pre-processor identifies which electronic format a particular electronic document is recorded in), 59 (redacting a document in accordance with redaction rules comprises identifying the electronic documents by type))
based on the associated document class, applying at least one redaction policy to the document in the logical page in computer memory, by the processor of the computing server, wherein the redaction policy specifies that a particular field of a document is to be hidden from view, the redaction policy being stored and executed from a view server resulting in the redaction policy being applied in microseconds and the redaction policy being a sophisticated multi-layer redaction policy, (see figures 18, 20, paragraphs 48, 50 (the web document recorder includes the redaction engine which applies the rule set to redact the documents), 59 (redacting the electronic documents in accordance with the redaction rules comprises identifying the electronic documents by document type; selecting redaction rules to be applied to the electronic documents in dependence on the identified document type; and redacting the electronic documents in accordance with the selected redaction rules)).
Matichuk does not particularly disclose the sophisticated multi-layer redaction policy including multi-layer access privilege that are defined to persons or categories of persons that have permission to view certain unredacted content in the document. However, Thomas teaches a computing environment for accessing redacted content including a server that performs a role calculation in order to determine whether the user is allowed to view restricted content after the user has authenticated to a single-sign on infrastructure in which the components of a redacted viewing program are federated. See paragraphs 51-52. Based then on the user’s known privileges, all of the redactions that the user is entitled to see are unlocked. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matichuk to incorporate the teachings of Thomas to selectively apply redaction rules to the electronic documents based on a user’s viewing privileges. Doing so would enable just-in-time calculations of user entitlements to view documents rather than a single-level or two-level classifications of access. See Thomas, paragraphs 2-5.
Matichuk does not specifically disclose determining an identity of a user submitting the instruction to retrieve the document stored in the document repository; determining an associated role for the user; determining that the associated role is permitted to view content of the field for the applied redaction policy; and displaying an unredacted version of the logical page to a user on a graphical user interface of a second computing device. However, Thomas teaches identifying a role of a user attempting to interact with redacted content, matching the role to one of the author-established roles, and decrypting a redacted portion appropriately. See Abstract, paragraphs 1-3, 11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matichuk to present unredacted content based on user roles. Doing so would control redaction of portions of a document based on user context. Thomas, paragraph 5.

Regarding claim 12, Matichuk, in view of Thomas, discloses the invention of claim 9 as discussed above. Matichuk further discloses wherein the document repository is internal to an organization (case files of law enforcement agencies, paragraph 6).

Regarding claim 13, Matichuk, in view of Thomas, discloses the invention of claim 9 as discussed above. Matichuk further discloses wherein the document repository is external to an organization (case files, arrest reports, subpoenaed documents may be shared between agencies and would need to be redacted appropriately, see paragraph 6).

Regarding claim 14, Matichuk, in view of Thomas, discloses the invention of claim 9 as discussed above. Matichuk further discloses wherein the document stored in the document repository is in a file format that is capable of being converted into a .pdf file format (see paragraph 47).

Regarding claim 15, Matichuk discloses [a] method for redacting at least one asset field from at least one document stored in a document repository, the method comprising: (a particular field in a document to be redacted, see paragraph 19, FIG. 8)
receiving, at a processor of a computing server, an instruction to retrieve a document stored in a document repository; (see figure 20, paragraph 50, the documents from the multiple sites are connected to the web document recorder 70; see also paragraph 59 (redaction engine accesses documents to be redacted from an electronic database accessible over a network))
creating a logical page in computer memory to recreate the document stored in the document repository, by the processor of the computing server; (see paragraph 65 (an electronic document pre-processor converts the electronic document to a common electronic format); see also, paragraph 47)
determining a document class associated with the document stored in the document repository, by the processor of the computing server; (see paragraphs 65 (the pre-processor identifies which electronic format a particular electronic document is recorded in), 59 (redacting a document in accordance with redaction rules comprises identifying the electronic documents by type))
based on the associated document class, applying at least one redaction policy to the document in the logical page in computer memory, by the processor of the computing server, wherein the redaction policy specifies that a particular field of a document is to be hidden from view, (see paragraphs 59 (select redaction rules to be applied to the electronic documents in dependence on the identified document type), 19, figure 8 (a field in a document shown in FIG. 1 is to be redacted)) the redaction policy being stored and executed from a view server resulting in the redaction policy being applied in microseconds and the redaction policy being a sophisticated multi-layer redaction policy, (see figures 18, 20, paragraphs 48, 50 (the web document recorder includes the redaction engine which applies the rule set to redact the documents), 59 (redacting the electronic documents in accordance with the redaction rules comprises identifying the electronic documents by document type; selecting redaction rules to be applied to the electronic documents in dependence on the identified document type; and redacting the electronic documents in accordance with the selected redaction rules))
displaying the redacted logical page to a user on a graphical user interface of a second computing device (see paragraph 48 (the redacted document is made available for viewing on the web site supported by the we document recorder).
Matichuk teaches a redaction policy based on document type for all users but does not particularly disclose the sophisticated multi-layer redaction policy including multi-layer access privilege that are defined to persons or categories of persons that have permission to view certain unredacted content in the document. However, Thomas teaches a computing environment for accessing redacted content including a server that performs a role calculation in order to determine whether the user is allowed to view restricted content after the user has authenticated to a single-sign on infrastructure in which the components of a redacted viewing program are federated. See paragraphs 51-52. Based then on the user’s known privileges, all of the redactions that the user is entitled to see are unlocked. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matichuk to incorporate the teachings of Thomas to selectively apply redaction rules to the electronic documents based on a user’s viewing privileges. Doing so would enable just-in-time calculations of user entitlements to view documents rather than a single-level or two-level classifications of access. See Thomas, paragraphs 2-5.

Regarding claim 17, Matichuk, in view of Thomas, discloses the invention of claim 15 as discussed above. Matichuk further discloses wherein the document repository is internal to an organization (case files of law enforcement agencies, paragraph 6).

Regarding claim 18, Matichuk, in view of Thomas, discloses the invention of claim 15 as discussed above. Matichuk further discloses wherein the document repository is external to an organization (case files, arrest reports, subpoenaed documents may be shared between agencies and would need to be redacted appropriately, see paragraph 6).

Regarding claim 19, Matichuk, in view of Thomas, discloses the invention of claim 15 as discussed above. Matichuk further discloses wherein the document stored in the document repository is in a file format that is capable of being converted into a .pdf file format (see paragraph 47).

Regarding claim 20, Matichuk, in view of Thomas, discloses the invention of claim 15 as discussed above. Matichuk further discloses wherein the document stored in the document repository is in at least one of the following file formats: .bmp, .img, .png, .doc, .txt, .rtf, .xls, and .ppt (see paragraph 47).

Claims 3, 4, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matichuk and Thomas as applied to claim 1 above, and further in view of Schofield (US 2015/0088933 A1; published Mar. 26, 2015).

Regarding claim 3, Matichuk, in view of Thomas, discloses the invention of claim 1 as discussed above. Matichuk does not expressly disclose wherein the redaction policy is created using regular expression. However, Schofield teaches redacting structured data by analyzing key pieces of information using regular expressions. See e.g., paragraphs 85-87. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matichuk to use regular expressions when applying redaction policies. Doing so would enable recognition of personal information, e.g., credit card numbers, that come in certain formats. See, e.g., Schofield, paragraph 86.

Regarding claim 4, Matichuk, in view of Thomas, discloses the invention of claim 1 as discussed above. Matichuk does not expressly disclose wherein the at least one redaction policy is applied to the document in the logical page in computer memory based on pattern matching. However, Schofield teaches redacting structured data by analyzing key pieces of information using regular expressions to find matching patterns. See e.g., paragraphs 85-87. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matichuk to use regular expressions when applying redaction policies. Doing so would enable recognition of personal information, e.g., credit card numbers, that come in certain formats. See, e.g., Schofield, paragraph 86.

Regarding claim 10, Matichuk, in view of Thomas, discloses the invention of claim 9 as discussed above. Matichuk does not expressly disclose wherein the redaction policy is created using regular expression. However, Schofield teaches redacting structured data by analyzing key pieces of information using regular expressions. See e.g., paragraphs 85-87. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matichuk to use regular expressions when applying redaction policies. Doing so would enable recognition of personal information, e.g., credit card numbers, that come in certain formats. See, e.g., Schofield, paragraph 86.

Regarding claim 11, Matichuk, in view of Thomas, discloses the invention of claim 9 as discussed above. Matichuk does not expressly disclose wherein the at least one redaction policy is applied to the document in the logical page in computer memory based on pattern matching. However, Schofield teaches redacting structured data by analyzing key pieces of information using regular expressions to find matching patterns. See e.g., paragraphs 85-87. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matichuk to use regular expressions when applying redaction policies. Doing so would enable recognition of personal information, e.g., credit card numbers, that come in certain formats. See, e.g., Schofield, paragraph 86.

Regarding claim 16, Matichuk, in view of Thomas, discloses the invention of claim 9 as discussed above. Matichuk does not expressly disclose wherein the redaction policy is created using regular expression. However, Schofield teaches redacting structured data by analyzing key pieces of information using regular expressions. See e.g., paragraphs 85-87. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matichuk to use regular expressions when applying redaction policies. Doing so would enable recognition of personal information, e.g., credit card numbers, that come in certain formats. See, e.g., Schofield, paragraph 86.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178